DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation on line 10 reciting “among the ratios of side height to bottom diameter of the heating container” lacks antecedent bases. The Examiner believes it should recite “ among a ratio of a side height to a bottom diameter” .
The limitation on line 11-12 reciting “is determined by whether the heater is installed on the bottom as well as side of the heating container” is grammatically unclear and lacks antecedent bases. The Examiner believes it should recite “which is determined by whether the heater is installed on a bottom as well as a side of the heating container”
Lines 9-11 and 13 contain parenthesis in the claims reciting intended reference names for the limitations preceding them, however, parenthesis are conventionally utilized for enclosing reference numerals. Further, the terms within the parenthesis are already defined within the specification (see ¶ [0008]), therefore the use of the parenthesis are unnecessary within the claim language and should be removed from the claim or kept in the claim while removing the preceding limitations as they are already defined within the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the limitations of claim 1 are directed towards a hot water supply tank apparatus or a method for optimizing the aspect ratio and heat transfer area of heating elements for a hot water supply tank. The limitations “a ratio at which a performance of the heater to transfer heat (hereinafter, heat transfer performance) is maximized (hereinafter, optimum ratio) among the ratios of side height to bottom diameter of the heating container (hereinafter, aspect ratios) is determined by whether the heater is installed on the bottom as well as side of the heating container, and determined based on an area of the heating container occupied by the heater (hereinafter, heat transfer area)”  is directed to a step of optimizing the ratio of performance for a by further optimizing the aspect ratio and the heat transfer area which created confusion if infringement occurs when one create the system or when the user performs the steps of optimization (see MPEP 2173.05(P)II.). For the sake of prosecution, the Examiner is interpreting the claim as a hot water supply tank with heating elements covering the sides and bottom of the tank (as in Applicant’s specification heating elements disposed on the sides and bottom of the tank had greater heat transfer performance) wherein the heat transfer area of the heating element on the tank is capable of being optimized for the particular dimensions of the tank. 
Claims 2-7 are rejected by virtue of their dependency to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockman et al. (US 20110252820 A1) hereinafter referred to as Hockman in view of De Forest (US 4918938 A) hereinafter referred to as De Forest. (First interpretation of Claim 1)
Regarding claim 1, Hockman teaches of a hot water supply tank (Fig. 1, heat pump water heater 10) comprising:
a case forming an appearance of the hot water supply tank (see annotated Fig. 2 of Hockman below);
a heating container accommodating a fluid and having an inner side treated with anticorrosive (Fig. 1, water tank 12; ¶ [0029], Water tank 12 can also be manufactured out of any number of suitable materials including, but not restricted to: stainless steel, galvanized steel, ceramic coated steel, ceramic is an anticorrosive applied to steel);
a heater installed on an outer side of the heating container and transferring heat to the fluid (Fig. 1, spiral tubing 40);
and a heat insulator interposed between the case and the heater (Fig. 1, insulation 15). 
Hockman fails to explicitly teach wherein in a predetermined volume of the heating container, a ratio at which a performance of the heater to transfer heat (hereinafter, heat transfer performance) is maximized (hereinafter, optimum ratio) among the ratios of side height to bottom diameter of the heating container (hereinafter, aspect ratios) is determined by whether the heater is installed on the bottom as well as side of the heating container, and determined based on an area of the heating container occupied by the heater (hereinafter, heat transfer area).
De forest teaches of wherein in a predetermined volume of the heating container (Fig. 1, Col. 6, lines 16-28, a particular size of the heating container is chosen), a ratio at which a performance of the heater to transfer heat (hereinafter, heat transfer performance) is maximized (hereinafter, optimum ratio) (Col. 6, lines 16-28, a ratio of dimensions of the tank and heat transfer area covered by the heating element is realized once the optimized dimensions and heat transfer area is chosen) among the ratios of side height to bottom diameter of the heating container (hereinafter, aspect ratios) (Col. 6, lines 16-28, the vertical height of the heating container is optimized and chosen therefore an aspect ratio of the container is also chosen as the heating container must have a diameter) is determined by whether the heater is installed on the bottom as well as side of the heating container (Hockman teaches of a container with a heater on the sides and bottom), and determined based on an area of the heating container occupied by the heater (hereinafter, heat transfer area) (Col. 6, lines 16-28, a surface height S and turn spacing is decided as decided as an optimized heat transfer area).
Specifically, the combination the Examiner has in mind is to optimize the turn spacing of the tubular piping of Hockman on the sides and bottom of the water heater of Hockman and to optimize the size of the water heater of Hockman in turn with the optimized heat transfer area.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of De Forest to modify Hockman with the above combination. Doing so allows for the water heater to be compact and efficient (Col. 6, lines 16-28)
Regarding claim 3, Hockman as modified teaches of the hot water supply tank of claim 1, and Hockman as modified further teaches wherein the heat transfer performance corresponding to the optimum ratio is higher as the heat transfer area increases (De Forest teaches of the optimization of the heat transfer area and with the increase in heat transfer area the “optimum ratio” as described in claim 1 would inherently increase with constant water tank dimensions).
Regarding claim 4, Hockman as modified teaches of the hot water supply tank claim 1, Hockman as modified fails to explicitly teach wherein the optimum ratio has a value of 4 to 9 when the heat transfer area ranges from 0.6 to 1.8 m2. 
De Forest teaches of optimizing the heat transfer area which would in turn provide an optimum ratio for the particular water heater and dimensions (Col. 6, line 16-28). 
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filling date of the claimed invention to combine De Forest with Hockman as modified to teach of optimizing the heat transfer area to range from 0.6-1.8 m2 so that an optimum ratio between the aspect ratio and heat transfer area would range between 4 to 9 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art resulting in the expected result of improving the heat transfer performance for the water heater. MPEP 2144.05(II).
Regarding claim 6, Hockman as modified teaches of the hot water supply tank of claim 4, however, and Hockman further teaches wherein in a case where the heater is installed on the bottom as well as side of the heating container (Hockman, Fig. 1, spiral tubing 40), the optimum ratio has a value of 4.5 to 5.5 when the heat transfer area ranges from 1.2 to 1.6 m2 (see rejection of claim 4 and Col. 6, lines 16-28 of De Forest), and has a value inversely proportional to the heat transfer area when the heat transfer area is less than or equal to 1.2 m2.
Hockman fails to explicitly teach wherein where the volume of the heating container ranges 
from 180 to 220 L and has a value inversely proportional to the heat transfer area when the heat transfer area is less than or equal to 1.2 m2.
	De Forest teaches of choosing the optimum dimensions for a hot water heater based on requirements and desired heat transfer performance (Col. 6, lines 16-28).
	It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filling date of the claimed invention to combine De Forest with Hockman as modified to teach of optimizing the heating container volume to range from 180 to 220 L since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art resulting in the expected result of optimizing the heat transfer performance based on supply volume requirements to maximize efficiency and cost. MPEP 2144.05(II).
	Further, the limitation reciting the inverse proportionality of the “optimum ratio” to heat transfer area when the heat transfer area is less than 1.2 m2 would inherently happen in an application of Hockman as modified above. The limitation is simply claiming a phenomenon occurring between values within the tank and a tank with the same structural aspects as the claimed invention would experience the same phenomenon. 
Regarding claim 7, Hockman as modified teaches of the hot water supply tank of claim 1, and Hockman as modified further teaches wherein the heater is a heat exchanger in which a refrigerant flows (Hockman, ¶ [0030]).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 4918938 A) hereinafter referred to as De Forest in view of Bewley et al. (US 20140124051 A1) hereinafter referred to as Bewley. (Second interpretation of Claim 1)
Regarding claim 1, De Forest teaches of a hot water supply tank (Fig. 1, hot water tank 1) comprising:
a heating container accommodating a fluid and having an inner side treated with anticorrosive (Col. 5, lines 45-57);
a heater installed on an outer side of the heating container and transferring heat to the fluid (Fig. 1, tube 8);
wherein in a predetermined volume of the heating container (Fig. 1, Col. 6, lines 16-28, a particular size of the heating container is chosen), a ratio at which a performance of the heater to transfer heat (hereinafter, heat transfer performance) is maximized (hereinafter, optimum ratio) (Col. 6, lines 16-28, a ratio of dimensions of the tank and heat transfer area covered by the heating element is realized once the optimized dimensions and heat transfer area is chosen) among the ratios of side height to bottom diameter of the heating container (hereinafter, aspect ratios) (Col. 6, lines 16-28, the vertical height of the heating container is optimized and chosen therefore an aspect ratio of the container is also chosen as the heating container must have a diameter) is determined by whether the heater is installed on the bottom as well as side of the heating container (De Forest teaches of tubing 8 only on the sides of the heating container), and determined based on an area of the heating container occupied by the heater (hereinafter, heat transfer area) (Col. 6, lines 16-28, a surface height S and turn spacing is decided as decided as an optimized heat transfer area).
De Forest fails to teach a case forming an appearance of the hot water supply tank;
and a heat insulator interposed between the case and the heater.
Bewley teaches of a case forming an appearance of the hot water supply tank (Fig. 1, jacket 98);
and a heat insulator interposed between the case and the heater (Fig. 1, insulation 126 is formed between jacket 98 and coils 130).
Specifically, the combination the Examiner has in mind is to add the jacket and insulation of Bewley to the outer surface of De Forest so that the insulation of Bewley wraps around and covers the heat transfer tubing of De Forest. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bewley to modify De Forest with the above combination. Doing so would reduce the amount of heat transfer to the environment away from the tank containing the water to be heater (¶ [0025]).
Regarding claim 5, De Forest as modified teaches hot water supply tank of claim 4, and De Forest as modified further teaches wherein in a case and the heater is installed only on the side of the heating container (De Forest, Fig. 1, tube 8 is only on the side of the storage tank), the optimum ratio has a value of 5.5 to 6.5 when the heat transfer area ranges from 0.8 to 1.2 m2, and has a value proportional to the heat transfer area when the heat transfer area is more than or equal to 1.2 m2.
De Forest fails to explicitly teach where the volume of the heating container ranges from 180 to 
220 L the optimum ratio has a value of 5.5 to 6.5 when the heat transfer area ranges from 0.8 to 1.2 m2, and has a value proportional to the heat transfer area when the heat transfer area is more than or equal to 1.2 m2.
	However, De Forest does teach of choosing the optimum dimensions for a hot water heater based on requirements and desired heat transfer performance (Col. 6, lines 16-28).
	It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filling date of the claimed invention to combine De Forest with Hockman as modified to teach of optimizing the heating container volume to range from 180 to 220 L since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art resulting in the expected result of optimizing the heat transfer performance based on supply volume requirements to maximize efficiency and cost. MPEP 2144.05(II).
	Further, the limitation reciting the proportionality of the “optimum ratio” to heat transfer area when the heat transfer area is greater than or equal to 1.2 m2 would inherently happen in an application of Hockman as modified above. The limitation is simply claiming a phenomenon occurring between values within the tank and a tank with the same structural aspects as the claimed invention would experience the same phenomenon.
(Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Forest (US 4918938 A) hereinafter referred to as De Forest in view of Bewley et al. (US 20140124051 A1) hereinafter referred to as Bewley.) hereinafter referred to as Nelson.
Regarding claim 2, De Forest as modified teaches of the hot water supply tank of claim 1, and De Forest as modified fails to further teach further teaches wherein in the predetermined heat transfer area, the heat transfer performance corresponding to the optimum ratio is higher when the heater is installed on the bottom as well as side of the heating container than when the heater is installed only on the side of the heating container.
Nelson teaches wherein in the predetermined heat transfer area, the heat transfer performance 
corresponding to the optimum ratio is higher when the heater is installed on the bottom as well as side of the heating container than when the heater is installed only on the side of the heating container (Fig. 5A, condenser 508 on bottom wall 518; ¶ [0036], facilitating the ability to provide more heat from the condenser to the coldest water within the water storage tank through the bottom portion of condenser 508).
	Specifically, the combination the Examiner has in mind is to maintain the surface area covered by the condenser coils shown in De Forest as modified while dispersing the coils to also cover the bottom of the tank as shown in Nelson. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Nelson to modify De Forest as modified. Doing so would allow for the coldest water within the storage tank ¶ [0036], facilitating the ability to provide more heat from the condenser to the coldest water within the water storage tank through the bottom portion of condenser 508).
	
Annotated Figures

    PNG
    media_image1.png
    522
    597
    media_image1.png
    Greyscale

Annotated Fig. 2 of Hockman
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panetta (GB 2070744 A) teaches of a hot water tank with heat piping surrounding the sides and top of the tank. 
DuPlessis (US 20130031923 A1) teaches of a hot water heater with refrigerant tubing on the sides and bottom. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
                                                                                                                                                                                            /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762